Citation Nr: 0814280	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  00-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to January 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for PTSD.

In August 2001, the veteran testified before a Veterans Law 
Judge sitting at the RO.  Because the judge that conducted 
that hearing is no longer employed by the Board, the RO, in a 
March 2008 letter, offered the veteran the opportunity to 
testify at another hearing.  However, the veteran checked the 
box indicating that he did not wish to appear at another 
hearing.  He requested that his case be considered on the 
evidence of record.  

In July 2002, the veteran filed a service connection claim 
for left ear hearing loss, and in a July 2006 rating 
decision, the RO denied the veteran's service connection 
claim for left ear hearing loss.  The veteran subsequently 
perfected an appeal of that decision, and the issue of 
entitlement to service connection for left ear hearing loss 
was merged into the present appeal.

Although the veteran initially filed a service connection 
claim for hearing loss in the left ear only, according to his 
notice of disagreement received in August 2006, the veteran 
clarified that he intended to file a service connection claim 
for bilateral hearing loss.  The RO, in a November 2007 
supplemental statement of the case recharacterized the issue 
to reflect entitlement to service connection for bilateral 
hearing loss.  The Board also finds that the 
recharacterization was proper and does not prejudice the 
veteran.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The competent medical evidence does not show that the veteran 
has a hearing disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or as a result of 
the veteran's active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2006 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained treatment records 
from the VA Medical Centers in Birmingham, Biloxi, and 
Tuscaloosa.  The claims folder also contains service medical 
records, service personnel records, and the veteran's 
contentions.  The veteran was provided an opportunity to set 
forth his contentions during the August 2001 hearing, and he 
does not wish to testify again before a different Veterans 
Law Judge.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  According to a "VCAA Notice Response" form 
signed in September 2007, the veteran checked the box 
indicating that he had no other information or evidence to 
give VA to substantiate his claim.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Analysis

The veteran is seeking service connection for bilateral 
hearing loss.  In general, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran maintains that he currently has hearing loss and 
that it is related to active military service.  The first 
question in evaluating a direct service connection claim is 
whether the competent evidence of record demonstrates current 
disability.  In this regard, hearing loss disability is 
defined by regulation.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).   
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).

On review, the Board finds that service connection for 
bilateral hearing loss is not warranted, as the medical 
evidence of record does not show that the veteran currently 
has hearing loss for VA compensation purposes.  Review of the 
record simply shows no current diagnosis of hearing loss.  
Thus, in the absence of a current diagnosis of hearing loss 
disability under 38 C.F.R. § 3.385, there is no valid claim 
of service connection.  Brammer, supra. 

In denying the claim, the Board acknowledges that the 
veteran's separation examination report dated in December 
1970 shows a diagnosis of minimal high frequency hearing loss 
of the left ear at 6000 hertz.  However, the pure tone 
thresholds in the frequencies between 500 and 4000 Hertz in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
0
5
0
10
15

Based on the these audiometric results, it must be concluded 
that the audiogram upon separation revealed normal hearing 
per Hensley because it indicated auditory thresholds of no 
higher than 20 decibels in any of the frequencies between 500 
and 4000 Hertz.  Hensley, supra.   The Board further notes 
that shortly after discharge from service, on May 1971 VA 
examination, no abnormalities of the ears were noted, and 
there was no indication that the veteran was diagnosed with 
hearing loss at that time.  Significantly, no post-service 
evidence objectively demonstrates hearing loss for VA 
purposes or otherwise.  

Although the veteran believes that he currently has hearing 
loss, his opinion as to a medical matter is without probative 
value because he, as a layperson, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Espiritu, supra. 

The Board acknowledges that the veteran has not been afforded 
a VA examination and medical opinion in connection with his 
service connection claims for hearing loss.  Pursuant to the 
VCAA, a medical opinion should be obtained if the evidence 
shows the presence of a current disability, and indicates the 
disability may be associated with service.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2007); see Charles v. Principi, 16 Vet. App. 370 (2002). 
Thus, given the absence of a current diagnosis of hearing 
loss, a medical opinion is not warranted.  

In sum, a hearing loss disability for VA purposes is not 
objectively shown during active service or at any time 
thereafter.  The first element that must be satisfied in any 
service connection claim is a showing of a current 
disability.  Without objective evidence of a current hearing 
loss disability, the veteran's service connection claim for 
such disability must fail.  See Brammer, supra.

As the preponderance of the evidence is against the veteran's 
service connection claim for bilateral hearing loss, the 
reasonable doubt doctrine is not for application. See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran is also seeking service connection for PTSD.  
Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007). 

The claims folder contains a diagnosis of PTSD.  A July 2007 
VA examiner diagnosed the veteran with PTSD based on the 
veteran's claimed combat experiences, and a dog attack while 
in Bien Hoa.  

The Board notes that the stressor of being bitten by a dog 
has been verified.  The veteran is currently service-
connected for residuals of a dog bite to the right arm.  
Service medical records show that in March 1968, while 
stationed at Bien Hoa Air Force Base, the veteran sustained a 
puncture wound from a dog bite.  

However, the record does not show that the veteran had combat 
service.  Many of the veteran's statements lack specificity, 
and are therefore unverifiable.  However, the Board notes 
that the veteran maintains that his unit in Bien Hoa was 
subjected to rocket attacks from April 1968 to April 1969.  
The veteran's personnel records show that he was attached to 
the "3 SPSq" in Bien Hoa from April 1968 to May 1969.  

The United States Court of Appeals for Veterans Claims has 
held that, in order to show presence during a stressful 
event, evidence need not demonstrate that a veteran actually 
was present during the event if the evidence shows that his 
unit was present during the event.  Pentecost v. Principi, 16 
Vet. App. 124, 128 (Vet. App. May 24, 2002).

It appears that one attempt was made to verify the veteran's 
rocket attack stressor.  In February 2003, the RO contacted 
the United States Armed Forces Center for Research of Unit 
Records (USASCRUR) (now the U.S. Army and Joint Services 
Records Research Center, or JSRRC) in an attempt to verify 
the veteran's stressors.  However, in a June 2003 response, 
USASCRUR indicated that the request had not been researched 
due to insufficient stressor information.  The RO later 
obtained the veteran's personnel records, but there is no 
indication that the RO ever followed up with USASCRUR with 
sufficient stressor information.  Thus, the RO should attempt 
to independently verify the occurrence of the claimed rocket 
attack stressor through JSRRC.  See 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c).

In the event that the claimed rocket attack stressor is not 
verified, the Board finds that clarification is necessary as 
to whether the veteran meets the DSM-IV criteria for PTSD 
based solely on the only verified stressor at this time, the 
March 1968 dog bite.  

Moreover, the Board notes that additional psychiatric 
treatment has been identified by the veteran.  In a September 
2007 statement, the veteran indicated that he saw a 
psychiatrist "two weeks ago."  Thus, the Board finds that 
efforts should be made to secure those records.  

Lastly, the Board notes that veteran also identified PTSD 
treatment at the Vet Centers in Orlando and Biloxi.  To date, 
those records have not been associated with the claims 
folder.  In a September 2007 letter, the RO advised the 
veteran that it would request the veteran's records from the 
Vet Centers, however in a subsequent letter, the RO indicated 
that it cannot request those records without the veteran's 
consent.  Review of the record shows that the veteran did 
submit a consent form in June 2002 which authorized the RO to 
request records from the Vet Centers in Biloxi and Orlando.  
Therefore, the Board finds that upon remand, an additional 
attempt to obtain these records should be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the complete 
name, address, and approximate dates of 
any recent private psychiatric treatment.  
(See September 2007 VA Form 21-4138).  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims folder copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Also, notify 
the veteran that he may obtain the 
evidence himself and send it to VA.

2.  The RO should make an additional 
attempt to assist the veteran in 
obtaining any treatment records from the 
Vet Centers in Orlando and Biloxi, if the 
RO is unable to request them on its own.   

3.  Take all actions necessary to 
corroborate whether or not the veteran's 
unit in Bien Hoa, "3 SPSq" was 
subjected to rocket attacks anytime 
between April 1968 to May 1969, to 
include contacting the JSRRC.  The RO 
should also determine whether sufficient 
information has been provided to request 
verification of any additional stressors, 
and, if so, that information should also 
be submitted to the JSRRC.

4.  Thereafter, if the RO is unable to 
corroborate the veteran's rocket attack 
stressor, the RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the July 2007 
VA examination report for the purpose of 
preparing an addendum that addresses 
whether the veteran meets the diagnostic 
criteria for PTSD based on the verified 
stressor of the March 1968 dog bite.  
This is the only verified event that may 
be considered for the purpose of 
establishing a diagnosis of PTSD for VA 
benefits purposes.  The addendum should 
reflect review of pertinent material in 
the claims folder.

The examiner should specify (1) whether 
the alleged stressor found to be 
established by the record (March 1968 dog 
bite) was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and the in-service stressor found to be 
sufficient to produce PTSD by the 
examiner.  The examiner should provide a 
complete rationale for all opinions 
expressed.  

If the July 2007 VA examiner is 
unavailable, the RO should, as 
appropriate, consider affording the 
veteran an additional full VA examination 
in connection with his claim.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.

5.  Thereafter, the RO should 
readjudicate the veteran's service 
connection claim for PTSD, taking into 
consideration any newly obtained 
evidence.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


